CONFIDENTIAL

 

Exhibit 10.28.2

FIRST AMENDMENT TO THE LICENSE AGREEMENT

THIS FIRST AMENDMENT (the “First Amendment”) to the License Agreement, dated as
of April 2, 2012 (the “Agreement”), by and between Albireo AB (“Albireo”) and
Ajinomoto Pharmaceuticals Co, Ltd. (“Ajinomoto”) is entered into on January 30,
2015.

WITNESSETH:

WHEREAS, Albireo and Ajinomoto previously entered into the Agreement;

WHEREAS, Section 12.6 of the Agreement states that any amendment or modification
of the Agreement must be in writing and signed by authorized representatives of
both Parties; and

WHEREAS, Albireo and Ajinomoto desire to amend Section 6.3.1 of the Agreement to
exclude Sublicensees of Ajinomoto from the non-competition restrictions set
forth therein.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein and in the Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

1.

Definitions.  Capitalized terms used in this First Amendment and not defined
herein shall have the meanings assigned thereto in the Agreement.

 

2.

Amendments.  

 

 

2.1.

Section 6.3.1 of the Agreement is hereby amended, superseded and replaced in its
entirety to read as follows:

 

“6.3.1.  Non-Competition by Ajinomoto.  

 

(a)After First Commercial Sale of a Product [***] in a country in the Territory
[***], neither Ajinomoto nor any of its Affiliates shall, directly or
indirectly, or in collaboration with any Third Party, license or otherwise
authorize any Third Party to distribute for sale and sell commercially in such
country any pharmaceutical products for the treatment of CIC or IBS-C (each such
product, a “Restricted Product”), other than the Albireo Compound and Products,
without complying with this Section 6.3.1; [***] or (ii) the distribution or
sale of a Restricted Product in such country by Ajinomoto’s Sublicensee in such
country, provided that (x) Albireo has consented to such Sublicensee in
accordance with Section 2.5.1, (y) the applicable Sublicense requires such
Sublicensee to use Commercially Reasonable Efforts to distribute and/or sell the
Product(s) in such country and (z) Ajinomoto has the right to terminate such
Sublicense in the event that such Sublicensee is in breach of its obligation to
use Commercially Reasonable Efforts

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

to distribute and/or sell the Product(s) and fails to cure such breach within a
reasonable cure period.  In the event that either Party becomes aware that any
such Sublicensee is in breach of such obligation, such Party shall so notify the
other Party and Albireo shall have the right to demand that Ajinomoto cure such
breach.  The Parties acknowledge and agree that such breach shall be deemed to
be a breach of Ajinomoto’s obligations under this Agreement and, if such breach
is material and Ajinomoto is unable to cure such material breach in accordance
with Sections 2.5.4 and 10.2.1 of this Agreement, then such breach shall be
deemed to be an uncured material breach by Ajinomoto under this Agreement. For
the sake of clarity, a pharmaceutical product for any of the following
indications shall not constitute a Restricted Product so long as such product is
not also indicated for the treatment of CIC or IBS-C:  (i) the prophylaxis and
treatment of Opioid-Induced-Constipation; (ii) the prophylaxis and treatment of
symptoms of constipation; (iii) use in postoperative ileus (prophylaxis and
treatment); and (iv) colonoscopy cleansing procedures; neither Ajinomoto nor any
of its Sublicensees shall be restricted by this Section 6.3.1 with respect to
such non-Restricted Product.

 

(b) Ajinomoto shall not be deemed to be in breach of Section 6.3.1(a) if
Ajinomoto or any of its Affiliates (or any of its Sublicensees that are not
permitted to distribute or sell Restricted Products without fulfilling items
(x), (y) and (z) of clause (ii) of Section 6.3.1(a)) acquires a Restricted
Product through an acquisition of or a merger with the whole or substantially
the whole of the business or assets of another entity, so long as Ajinomoto (or
its Affiliate or Sublicensee) enters into a definitive agreement with a Third
Party to divest such Restricted Product within twelve (12) months after the
closing of such acquisition or merger.”  

 

3.

Effect.  The amendments to the Agreement set forth in Section 2 of this First
Amendment shall take effect on and as of the date of this First Amendment.  

 

4.

No Other Amendments.  This First Amendment shall be deemed to be part of and
incorporated into the Agreement.  Except as expressly set forth in this First
Amendment, all of the terms and conditions of the Agreement shall remain
unchanged and are ratified, confirmed in all respects, and remain in full force
and effect.

 

5.

Counterparts.  This First Amendment may be executed in counterparts, each of
which shall constitute an original and both of which, when taken together, shall
constitute one and the same agreement. An executed signature page to this First
Amendment delivered by facsimile transmission shall be as effective as an
original executed signature page.

 

[THE REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF, each of the parties has caused this First Amendment to be
executed on its behalf by their respective officers thereunto duly authorized
all as of the date first written above.

 

ALBIREO AB

 

By:  

/s/ Jan Mattsson

 

Name: Jan Mattsson, Ph.D.

 

Title:   Chief Operating Officer

 

AJINOMOTO PHARMACEUTICALS CO., LTD.

 

By:  

/s/ T. Ishiguro

 

Name: Tsuneo Ishiguro (Ph.D.)

 

Title:  Vice President

 

General Manager

 

Business Development

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 